Title: To James Madison from Walter Jones, 25 March 1790
From: Jones, Walter
To: Madison, James


Dear Sir.March 25—1790.
Your Letter of the 28. feby. gave me the disagreeable Information of your infirm Health; which I can now, rather earnestly wish than very confidently hope is perfectly restored. Your sedentary Duty is not less adverse to Health, than the pressure of your mind from the magnitude of the objects that engage it, to Say nothing of their Complexion. The latter appears not quite satisfactory to the few of us here who think on public affairs; but whether we think justly or not is another Question. I freely confess, for myself, no small abatement of ardour in the expectations I had formed of the New Government, because I apprehend that a certain description of men in power have vicious views of Government; that they, with strong auxiliary Numbers have views equally vicious in finance; and that both are in Combination with a predominating Interest in a certain quarter of the union, which is in opposition to the great agricultural Interest of the States at large.
If the Equity of a Composition of some sort is, as it seems to me, past Controversy, I am sure no degree of pains should have been spared to make it practicable—indeed I am of opinion that the Government should have gone much farther in this matter; and should have taken its measures with the public Creditors, rather according to what it can, than what it ought to pay. When an individual risques his Stock in Trade, and by Casualty becomes Bankrupt, if he fairly distributes his remaining Effects among his Creditors, his reputation suffers not, tho they receive a shilling only in the pound—Government, like an individual is limited in its Resources. It cannot take more than a certain proportion of the property of its Citizens, without rendering them miserable, and thereby defeating the End of its Institution, if therefore these States, in so meritorious an adventure, as was the late Revolution, were obliged to incur expences for the Safety of the Community, which cannot be fully discharged, without marring the Benefits of success, I am unable to see any reason for such romantic punctilio, as to institute a System of ruinous Taxation, and a monied Interest that seems utterly incongruous to the present Condition of Society amongst us. There seems to be less colour for this partial Delicacy towards the present holders of public securities, as our Governments have been so regardless of the sufferings of innumerable good Citizens from the depreciation of the paper money, in which the public faith was as firmly pledged, as in any other species of its paper debt. I am at a loss to find any difference in the two Cases, except, that the paper money evaporated in the hands of the people at large, who do not urge their claims & Losses specifically and in Concert, whereas the public Securities are condensed in the hands of a comparatively small number of Speculators & Jobbers, whose united clamours are loudly propagated & reverberated around the seat of Government and thro the principal Towns on the Continent.
In great Britain the Interest of money is low; the commerce wealth & resources of the country astonishingly great—the infinite Quantity & variety of art & Labour that are hourly & momentarily at market invigorates Circulation, and, probably makes a Guinea perform more uses in a week, than it does here in six months. Yet the ruinous tendency of her national Debt & its consequences, has ever been maintained by the most impartial & enlightened writers & speakers on the Subject. In these states every thing is proportionaly unfavourable to the sustaining national Debt. Interest is indeed fettered by Law; but the natural state of it is most exorbitant—the great Bulk of our productions being annual Crops, our markets become so, and Consequently the Circulation of money is languid—and besides the usual circumstances that are held to incapacitate every Community of farmers & Landholders from bearing high Taxes, the emigrating Turn of our Inhabitants seems to be a peculiar & very weighty one, and from the vast tracts that invite this spirit, is likely to be of long Continuance. It is constantly diverting from the old states, the sources of populousness and therefore of Arts Commerce & internal Wealth. The Emigrants are necessar[i]ly poor, from the Expensiveness of Emigration, and each emigrant commonly leaves a needy man behind him, who has strained every resource to purchase his possessions. So that with the ballance of Trade against us on the east, the Drain of Emigration on the west, the immense Load of private & public Debt due (and as the Secy. of the Ty. will have it) to be due to foreigners, together with the Shock which between 20 & 30,000,000 £ of property has received by premature & impracticable Steps towards the Emancipation of Slaves, I know not how the landed Interest of the States will answer the additional demands of the system-mongers & fund Jobbers who have become such fashionable subjects of news paper panegyric. Indeed, Sir, unless I am deluded in the extreme, there are men & measures blended in the Composition of the Government of the union, that should put us much on our guard. I earnestly hope that every attempt to undermine the respectability of the State Governments may be defeated; for if experience should evince that the component parts of the union are too heterogeneous to be kept together, but by the artificial force & Influence of Government, those of the States would be potent Instruments in effecting such a modification and reunion of parts, as would cure the mischiefs that arise, when—

Corpore in uno
frigida pugnabant calidis, humentia siccis.

I begin to check myself, by reflecting that I am not only sacrificing your Patience, but perhaps about to incur your suspicion of some disappointment or Acrimony of temper: but I may be safely beleived, in affirming, that however Visionary my Opinions may be, they are the offspring of a mind deeply interested in, and sincerely devoted to the real public Interest. I may add too that I am selfish enough to be loth to forego the Gratification, of pouring them forth without reserve, to men, in whose Talents, Integrity & Candor I have a cordial Confidence. I have often considered, as a misfortune to these states, that we assumed the reins of Government, with so small a fund of practical Knowlege in the Art. We instinctively felt the force of the first Aphorism of Hippocrates, Vita brevis, Ars longa, Occasio præceps, experientia fallax, Judicium difficile; and naturally enough resorted to speculative Opinions of our own, to the Doctrines of Books, or to the Institutions of european Nations—all of them abundant Sources of Error, when unsustained and undigested by Practice & Experience. Hence the frequent fluctuation & unfitness of our legislative Acts. Hence, I suspect, the astonishing Acquiescence of most men, in the Introduction of national funds, National Bank, Tontines, and, very probably, ere long of State Lotteries, which, I doubt not, some harbinger will introduce and extol in the Hartford Gazette, as teeming with Benefits & Blessings to the Planters & farmers even of Virginia & Georgia.
I have ever considered the condition of Society in these States to be sui generis. As the characteristic feature of the Scythians is termed pastoral, may we not call ours Agricultural? And from the vast extent of Territory, this characteristic promises to be of long Duration. The general uniformity & simplicity of our Interests, makes Government, Comparatively, an easy art; and the Equality of our Rights and Rank is naturally allied to a republican form; if therefore some maritime parts of the union are calculated for the more complicated Conditions of Society (and to a great degree it is impossible they should be) they merit due attention but should never be held in Competition, with the great republican, agricultural Interest of the Continent at large. I should, therefore, ever oppose the Introduction of those artificial modes of administration & Influence in the executive departments of Government, which are engendered in the inveterate Corruption and Complex Interests & relations, internal & external, of the old European Governments.
Ere this reaches you I suppose, our friend, Mr. Page will be married; I shall not interrupt the little Leisure he has with a Letter on politics. I have referred him to this, which, if you think it worth while, shew to Mr. R. B. Lee, to whom I convey in it my friendly respects. I am dear Sir with very sincere Esteem & Regard your obedient Se[r]vant
Walt: Jones
